Citation Nr: 1332958	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for left cubital tunnel syndrome, currently rated at 10 percent disabling.

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to an initial compensable rating for left foot hallux valgus.

4.  Entitlement to an initial compensable rating for right foot hallux valgus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending with his retirement in September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted service connection with noncompensable ratings for left cubital tunnel syndrome, hepatitis C, left foot hallux valgus, and right foot hallux valgus.  A notice of disagreement was filed in December 2009, a statement of the case was issued in May 2010, a substantive appeal was received in June 2010.  

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  At the hearing, the Veteran indicated that he thought the ratings for his feet had been increased.  Upon review of the Veteran's Virtual VA file (VA's computerized data storage), the Board notes that the rating for the Veteran's service-connected pes planus was raised to 50 percent.  However, the hallux valgus disabilities are separately rated disabilities, and they remain on appeal.  The Board makes no finding regarding application of the amputation rule set forth in 38 C.F.R. § 4.68 (2013). 

In May 2013, the Veteran submitted an claim for a total rating based on individual unemployability (TDIU).  The Board has therefore listed the TDIU issue in keeping with the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  (if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2013 Board hearing, the Veteran testified that his left cubital tunnel syndrome had worsened, that his hepatitis C had become symptomatic, and that a VA doctor had told him that his bilateral hallux valgus was more severe than was reflected in his current disability rating.  As such, his hearing testimony is evidence indicating that his disabilities may have worsened since his last examination; VA's duty to assist requires that a new examination be provided.  38 C.F.R. § 3.327(a) (2013); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the appropriate VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.

2.  The RO should ask the Veteran to identify any provider(s) of any additional treatment or evaluations he has received for the disabilities on appeal that are not already associated with the claims file and to provide any releases necessary for VA to secure any such records.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

3.  After the above development is completed, the RO should then arrange for the Veteran to be examined by an appropriate examiners to determine the current severity of his left cubital tunnel syndrome, hepatitis C, and bilateral hallux valgus.  It is imperative that the claims file and a copy of this remand be made available to the examiners for review in connection with the examinations.  Any medically indicated tests and studies should be performed and clinical findings reported in detail.

(a)  With respect to left cubital tunnel syndrome, the examiner should describe all associated symptoms (and associated impairment of function) and opine as to whether the impairment found is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.  

(b)  With respect to hepatitis C, the examiner should discuss the current nature and severity of the Veteran's hepatitis C (and associated impairment of function).  The examiner should specifically comment on the Veteran's reported symptoms of fatigue, weakness, and dietary restrictions, as well as any past or current treatment, to include interferon.  If the Veteran's hepatitis C is symptomatic, the examiner should address the frequency of such symptoms and any incapacitating episodes.

(c)  With respect to bilateral hallux valgus, the examiner should discuss the current nature and severity of the Veteran's bilateral hallux valgus (and associated impairment of function).  The examiner should specifically comment on the Veteran's reported foot pain and address whether said pain, or any other reported symptomatology, is related to the bilateral hallux valgus, the bilateral pes planus, or another foot disability.  The examiner should note whether the Veteran's hallux valgus is severe and, if so, whether it is equivalent to amputation of the great toe.

4.  After completion of all of the above, the RO should review the expanded record and readjudicate the issues on appeal.  The TDIU issue should be adjudicated last, in light of the determinations made on the other issues and after any indicated further development has been completed.  The RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


